                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Chester Lee Marks,
                                           Case No. 2:21-cv-905
      Plaintiff,
                                            Judge Michael H. Watson
      V.
                                            Magistrate Judge Vascura
3M CO.,

      Defendant.

                            OPINION AND ORDER


      On April 12, 2021, Magistrate Judge Vascura issued a report and

recommendation ("R&R") recommending that this case be dismissed and that

PiaintifTs motion to appoint counsel, EOF No. 7, be denied as moot. R&R, ECF

No. 9. The R&R analyzed both the original Complaint, ECF No. 1, as well as the

Amended Complaint, which at that time had been filed as an attachment to

PiaintifTs motion for leave to proceed in forma pauperis, ECF No. 5-1.^

Magistrate Judge Vascura noted that the Amended Complaint was "substantively

identical" to the original Complaint, except that the names of Defendants were

changed slightly. R&R 2, ECF No. 9. The R&R went on to find that "[i]n neither

the original nor the Amended Complaint does Plaintiff make any allegations in

reference to any of the named Defendants, other than to allege that'Defendants,

3M Co. consist of foreign companies operating [in] the United States of America.

Their action has caused many human body weakness [sic], infected with Per-

 The Amended Complaint was subsequently docketed at ECF No. 10.
and polyfluoroalkyi substances and damages to the bloodstream.'" Id.(quoting

Compl. If 5, ECF No. 1). The R&R recommended dismissal of Plaintiffs claims

because he failed to state a claim upon which relief can be granted, he lacked

standing, and this case was improperly venued in this District. Id. at 4-5.

      Magistrate Judge Vascura notified the parties of their right to file objections

to the R&R pursuant to 28 U.S.C.§ 636(b)(1). Id. at 5-6. She also specifically

advised the parties that the failure to object to the R&R within fourteen days

would result in a waiver of both the right to de novo review by the District Judge

and the right to appeal the decision of the District Court adopting the R&R. Id. at

6.


      The deadline for filing such objections has passed, and no objections were

filed. Having received no objections, the R&R is ADOPTED. This case is

DISMISSED. Plaintiffs motion to appoint counsel, ECF No. 7, is DENIED AS

MOOT. The Clerk of Court shall TERMINATE this case.

      IT IS SO ORDERED.



                                       MICHAEL H. WATSON,JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:21-cv-905                                                      Page 2 of 2
